EXHIBIT 10.22

EXECUTIVE TERMINATION AGREEMENT AND GENERAL RELEASE

This EXECUTIVE TERMINATION AGREEMENT AND GENERAL RELEASE (“Executive Termination
Agreement” or “Agreement”) is entered into between Michael A. Martino
(“Executive”) and Sonus Pharmaceuticals, Inc. (to be renamed “OncoGenex
Pharmaceuticals, Inc.”) (“Sonus” or “Employer”).

WHEREAS, both parties to this Agreement wish to clearly set forth the terms of
Executive’s termination for “Good Reason” from employment with Employer.

Now, THEREFORE, in exchange for the severance pay and other benefits described
in this Agreement, Executive and Employer agree as follows:

1.       As a result of the restructuring of Employer’s operations, Executive’s
employment with Employer shall terminate effective as of the date set out in the
written notice from Sonus to Executive (“Termination Date”), which notice is
attached hereto as Exhibit A, and be deemed a termination for “Good Reason.”

2.         Executive represents and agrees that, with the exception of the
compensation and benefits to be provided to Executive pursuant to the terms of
the January 4, 2008 Letter Agreement signed by Executive and Sonus, a copy of
which is attached hereto as Exhibit B (“January 2008 Severance Agreement”), he
has received all compensation owed to him by Employer through his Termination
Date, including any and all wages, bonuses, commissions, earned but unused
vacation, reimbursable business expenses, incentives, stock options, and any
other payments, benefits, or other compensation of any kind to which he was
entitled from Employer.

3.         In reliance on Executive’s promises, representations, and releases in
this Agreement, after Employer’s receipt of this executed Executive Termination
Agreement and provided that Executive does not revoke this Agreement pursuant to
Paragraph 7, Employer will provide to Executive all compensation and benefits
set out in the January 2008 Severance Agreement. A severance payout of
$1,125,376.20, plus accrued vacation and executive life and disability premium
reimbursement, will be made on August 29, 2008.

4.         In exchange for the consideration provided to Executive as set forth
above, Executive agrees to waive and release all claims, known and unknown,
which he has or might otherwise have had against Employer, on behalf of itself
and all of its past or present parent, subsidiaries, and related entities,
employer-sponsored employee benefit and/or welfare plans, and all of their past
and present officers, directors, shareholders, executives, managers,
supervisors, agents, employees, trustees, representatives, affiliates and
successors (hereinafter collectively referred to as “the Released Parties”),
arising prior to the date he/she signs this Agreement, including without
limitation, any and all claims regarding any aspect of his/her employment,
compensation, or the termination of his/her employment with Employer, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, Title VII of the Civil Rights Act of 1964, 42 U.S.C. section 1981, the
Fair Labor Standards Acts, the WARN Act, all Washington anti-discrimination
statutes and labor laws, the Employee Retirement Income Security Act, 29 U.S.C.
section 1001, et seq., all as amended, any other federal, state or local law,
regulation or ordinance or public policy, contract, tort or property law theory,
or any other cause of action whatsoever that arose on or before the date
Executive signs this Agreement.

 



DOCSOC/1298181v2/019324-0071



 

 

--------------------------------------------------------------------------------

 

5.         It is further understood and agreed that as a condition of this
Agreement, all claims against the Released Parties, known and unknown, are
expressly waived by Executive. Thus, for the purpose of implementing a full and
complete release and discharge of the Released Parties, Executive expressly
acknowledges that this Agreement is intended to include and does include in its
effect, without limitation, all claims which Executive does not know or suspect
to exist in his favor against the Released Parties at the time of execution
hereof, and that this Agreement expressly contemplates the extinguishment of all
such claims.

6.         Executive agrees to withdraw with prejudice all complaints or
charges, if any, he has filed against any of the Released Parties with any
agency or court. Executive agrees that hereafter he will never file any lawsuit,
complaint, or charge against any Released Party based on the claims released in
this Executive Termination Agreement.

7.         The release in this Agreement includes, but is not limited to, claims
arising under federal, state or local law for age, race, sex or other forms of
employment discrimination and retaliation. In accordance with the Older Workers
Benefit Protection Act, Executive acknowledges and agrees that:

(a)       Executive has read and understands this Agreement in its entirety;

(b)       Executive has been advised by this writing to consult with an attorney
concerning this Agreement before signing it;

(c)       Executive has forty-five (45) calendar days after receipt of this
Agreement to consider its terms before signing it;

(d)       Executive has the right to revoke this Agreement in full within seven
(7) calendar days of signing it by notifying Employer in writing of such
revocation, and none of the terms and provisions of this Agreement shall become
effective or be enforceable until such revocation period has expired;

(e)       Employer has provided Executive with information in writing (see
Exhibit “D” attached hereto) describing (1) the eligibility factors for receipt
of benefits, (2) the group of executives, including the job title and age of
each, eligible to receive benefits, (3) the ages of all individuals in the same
job classification or organizational unit who are not eligible to receive
benefits, and (4) any time limit applicable to the availability of such
benefits;

(f)        Nothing contained in this Agreement waives any claim that may arise
after the date of its execution; and

(g)       Executive executes this Agreement knowingly and voluntarily, without
duress or reservation of any kind, and after having given the matter full and
careful consideration.

8.         Executive, Employer and the Releasing Parties agree that they will
not disparage or talk negatively about each other to anyone.

9.         Executive understands and acknowledges the significance and
consequences of this Agreement. Executive acknowledges that it is voluntary and
he has not signed it as a result of any coercion. Executive acknowledges that
he/she was given sufficient time to consider this Agreement, and that he has
signed it only after giving careful consideration to its terms.

 

DOCSOC/1298181v2/019324-0071

 

--------------------------------------------------------------------------------

 

10.       Executive further acknowledges that during his employment, he has
executed Insider Trading and Confidentiality Agreements attached hereto as
Exhibit C. Executive understands and agrees that these agreements shall remain
in full force and effect after Executive’s termination. Executive further
acknowledges, understands and agrees that Executive has continuing obligations
to the Company under these Insider Trading and Confidentiality Agreements, and
that the severance consideration outlined in this Executive Termination
Agreement would not have been provided to Executive without his/her express
agreement to continue to comply with the terms and conditions of all such
Insider Trading and Confidentiality Agreements.

11.       Executive has returned or will return to Employer prior to the payment
of severance pursuant to this Agreement, all of the Company’s property and
documents in his possession or under his control, including, without limitation,
all keys and card key badges to company buildings or property, all company owned
equipment, and all reports, documents, software, manuals, controls, equipment,
files, materials, data, trade secrets, confidential or proprietary information,
passwords, employee information, any other Company information in his/her
possession and any and all copies thereof in whatever form, whether hard copies,
electronic or otherwise.

12.       This Executive Termination Agreement shall not be construed against
any party merely because that party drafted or revised the provision in
question, and it shall not be construed as an admission by any of the Released
Parties of any improper, wrongful, or unlawful actions, or any other wrongdoing
against Executive, and the Released Parties specifically disclaim any liability
to or wrongful acts against Executive.

13.       Executive acknowledges that the Released Parties have made no promises
to him/her other than those set forth in the January 2008 Severance Agreement,
and this Executive Termination Agreement. Executive further acknowledges and
agrees that he/she is not entitled to receive, and will not claim, any right,
benefit, compensation, or relief other than what is expressly set forth herein
in this Executive Termination Agreement. This Agreement may be modified only by
written agreement signed by both parties.

14.       This Agreement is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein. It
supersedes any other such promises or representations, other than the January
2008 Severance Agreement and the Insider Trading Agreements and Confidentiality
Agreements executed by Executive during his/her employment which agreements
remain in full force and effect. This Agreement shall bind the heirs, personal
representatives, successors and assigns of both Executive and Employer. If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question shall be modified by the court so as to
be rendered enforceable. This Agreement shall be deemed to have been entered
into and shall be construed and enforced in accordance with the laws of the
State of Washington as any action for breach of this Agreement may only be filed
in federal or state courts applicable to King County, Washington.

15.       This Executive Termination Agreement, the January 2008 Severance
Agreement and all previously executed Insider Trading Agreements and
Confidentiality Agreements, which are incorporated herein by this reference and
remain in full force and effect, contain the entire agreement between the
parties regarding the subject matter hereof, and supersede any and all prior and

 

DOCSOC/1298181v2/019324-0071

 

--------------------------------------------------------------------------------

 

contemporaneous oral and written agreements.

 

EXECUTIVE

Dated:

August 21, 2008

/s/ Michael A. Martino     

Executive Signature

 

 

Michael A. Martino          

Executive

SONUS PHARMACEUTICALS

Dated:   August 19, 2008

/s/ Robert E. Ivy          

Robert Ivy

Chairman of the Board of Directors

 

DOCSOC/1249949v4/019324-007

1249949.4

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Notice of Termination

 

DOCSOC/1298181v2/019324-0071

 

--------------------------------------------------------------------------------

 

SONUS PHARMACEUTICALS, INC.

22026 20TH Avenue, Suite 201

Bothell, Washington, 98021

 

August 19,2008

 

 

Mr. Michael A. Martino

c/o SONUSPharmaceuticals, Inc.

220226 20th Avenue, Suite 201

Bothell, Washington 98021

 

Please be advised that pursuant to Section 1 of your Severance/Change in Control
Agreement dated January 4, 2008 (the “Agreement”), the Board of Directors has
determined that your employment with Sonus Pharmaceuticals, Inc. will terminate
effective immediately prior to the Effective Time of the Arrangement, as such
terms are defined in the Arrangement Agreement, dated May 27,2008, between Sonus
Pharmaceuticals, Inc. and OncoGenex Technologies, Inc.

 

We thank you for your sustained and dedicated service to the Company over the
past several years and wish you the best in your future endeavors.

 

Sincerely,

 

SONUS PHARMACEUTICALS, INC.

 

/s/ Robert E. Ivy

Robert E. Ivy

Chairman of the Board

 

 

 

 

DOCSOC/1298224v1/019324-007

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Severance Agreement

 

 

 

DOCSOC/1298181v2/019324-0071

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

Insider Trading and Confidentiality Agreements

DOCSOC/1298181v2/019324-0071

 

--------------------------------------------------------------------------------

[img1.gif]


 

Employee Agreement Regarding Confidential Information And Intellectual Property

 

In consideration of my employment, compensation and benefits with SONUS
Pharmaceuticals, Inc. (SONUS) and for other valuable consideration, I agree as
follows:

 

1.

I will not, without SONUS's prior written permission, disclose to anyone outside
of SONUS, or use in any other than SONUS's business, either during or after my
employment, any confidential information or material of SONUS, or any
information or material of SONUS, or any information or material received in
confidence from third parties by SONUS. If I leave the employ of SONUS, I will
return all property of SONUS in my possession, including but not limited to, all
office equipment, and the original and copies of all files, records, or other
documents (whether stored on paper or electronically) as well as all
confidential information or material in any forms.


2.

I will not, without SONUS's prior written permission, either during or after my
employment, solicit, recruit or induce SONUS employees or consultants to leave
the company to accept employment or consultancy with another organization.


3.

Confidential Information or material of SONUS is any information or material:



 

(a)

generated or collected by, or utilized in the operations of SONUS that relate to
the actual or anticipated business or research and development of SONUS; or

 

 

(b)

suggested by or resulting from any task assigned to me, or work performed by me
for or on behalf of SONUS, and which has not been made available generally to
the public.

 

 

(c)

Confidential Information shall include, but not be limited to, SONUS information
encompassed in all drawings, designs, drugs, medical devices, formulations, test
data or results, original writings, soflware in various stages of development
(source code, object code, documentation, diagrams and flow charts), plans,
proposals, marketing and sales plans, financial information, cost or pricing
information, and customer lists.








4.

I will not disclose to SONUS, use in its business, bring on to SONUS premises or
cause SONUS to use, any information or material which is confidential to others.

 

5.

I will comply, and do all things necessary for SONUS to comply with, the laws
and regulations of all governments under which SONUS does business, and with
provisions of contracts between any such government or its contractors and SONUS
that relate to the intellectual property or to the safeguarding of information.

 

 

c:\work\Inteprop.doc revised April 30, 1999

 

--------------------------------------------------------------------------------

 



6.

I agree that the fruits of my labor as an employee shall belong solely to SONUS.
To the full extent provided by law, any inventions or original works of
authorship I conceive or create in the course of my employment shall be
considered "works for hire" and shall belong solely and exclusively to SONUS. In
addition, I will communicate to SONUS promptly and fully, and hereby assign to
SONUS, my entire right, title and interest in any idea, invention, discovery,
concept, including, but not limited to, drugs, medical devices, hardware and
apparatuses, processes and methods, formulas, computer programs and techniques,
and any other work of authorship (all hereinafter called "Developments"), and
patent applications filed and patents granted thereon, including those in
foreign countries, which are hereafter made or conceived solely or jointly by
me, or created wholly or in part by me, whether or not such Developments are
patentable, copyrightable, or susceptible to other forms of protection, provided
that the Developments:





 

 

(a)

relate to the actual or anticipated business or research or development of
SONUS; or

 

 

(b)

are suggested by or result from any task assigned to me or work performed by me
for or on behalf of SONUS.

 

The foregoing paragraph does not apply to any invention for which no equipment,
supplies, facilities, or trade secrets of SONUS were used and which was
developed entirely on my own time, unless the invention relates directly to the
business of SONUS or results from any work performed by me for SONUS. However, I
agree to disclose inventions being developed for the purposes of determining
employer or employee rights in accordance with paragraph 7 below and Washington
Statute §14.05.

 

7.

In connection with any of the Developments assigned by paragraph 6:

 

 

(a)

I will promptly communicate and disclose them to SONUS; and

 

 

(b)

I will, on SONUS's request, promptly execute any documents necessary to
effectuate the assignment of all rights to SONUS, and do anything else
reasonably necessary to enable SONUS to secure a patent, mask work right,
copyright or other form of protection therefor in the United States and in any
other foreign country.





 

8.

SONUS and its licensees (direct or indirect) are not required to designate me as
the author or inventor of any development assigned in paragraph 6 when
distributed publicly or otherwise, nor to make any distribution. I waive and
release to the extent permitted by law all of my rights to the foregoing.





 

9.

I have identified on Schedule 1 hereof all Developments not assigned by
paragraph 6 in which I have any right, title or interest, and which were
previously made or conceived solely or jointly by me, or written wholly or in
part by me; and which relate to the actual or anticipated business or research
or development of SONUS, but neither published nor filed in any patent office.
If I do not have any to identify, I have written "none" on this line: None.

 

10.

For purposes of enforcing this Agreement, I hereby consent to jurisdiction in
the Superior Court of Washington for the County of King.

 

c:\work\Inteprop.doc revised April 30, 1999

 

--------------------------------------------------------------------------------

 

11.

If any legal action is necessary to enforce this Agreement, the prevailing party
shall be entitled to recover attorneys' fees.

 

12.

This Agreement does not guarantee me any term of employment, or limit SONUS's
right to terminate my employment at any time with or without cause.

 

13.

This Agreement represents the full and complete understanding between me and
SONUS with respect to the matters set forth herein and supersedes all prior
representations and understandings, whether oral or written. My obligations
under this Agreement shall be binding upon my heirs, executors, administrators
or other legal representatives or assigns, and this Agreement shall inure to the
benefit of SONUS, its successors and assigns. This Agreement may not be
modified, released or terminated, in whole or in part, except by an instrument
signed in writing by an officer of Sonus.









Signed: /s/ Michael A. Martino

Dated: May 6, 1999

 

 

SONUS PHARMACEUTICALS, INC.


Signed: /s/ Steven D. Quay, M.D., Ph.D.


Dated: May 21, 1999

Its:

Chairman and CEO

 

c:\work\Inteprop.doc revised April 30, 1999

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

Excluded Prior Developments Which Relate

To the Actual or Anticipated Business or

Research or Development of SONUS

c:\work\Inteprop.doc revised April 30, 1999

 

--------------------------------------------------------------------------------

 

RECEIPT AND ACKNOWLEDGMENT

 

I, Michael A. Martino, hereby acknowledge that I have received and read a copy
of the "Procedures and Guidelines Governing Insider Trading and Tipping" and
agree to comply with its terms. I understand that violation of insider trading
or tipping laws or regulations may subject me to severe civil and/or criminal
penalties, and that violation of the terms of the above-titled policy may
subject me to discipline by the Company up to and including termination for
cause.

 

/s/ Michael A. Martino

1/27/00

Signature

Date

 

Print Name Michael A. Martino

 

 

Procedures and Guidelines Governing Insider Training and Tipping

Page 10

Updated 01/26/00

 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

Supplemental Older Workers Benefit Protection Act Notice

 

The following supplemental information is provided to employees age 40 or older
pursuant to the federal Older Workers Benefit Protection Act:

A.        The employees affected/covered by this termination consists of the
following: current CEO and current CFO.

B.        The eligibility factors for this termination are: The Company has
considered all appropriate facts and circumstances in making the decision to
reorganize, reduce its workforce, and eliminate job positions, including the
Company’s current and anticipated financial condition, business plans,
operational needs, and personnel levels needed to perform necessary current and
reasonably anticipated future work, and the skills, versatility and work record
of its employees.

C.        The time limits for this reduction in force are: The termination is
expected to be carried out on August 20, 2008.

 

D.

The job titles and ages for all employees selected for layoff are as follows:

 

Title                                                                             
Age

 

Chief Executive Officer                                              52

Chief Financial Officer                                               52

>    E.        The ages of the employees in your same job classification or
> organizational unit who were not selected for layoff are as follows: None.

 

 

DOCSOC/1298181v2/019324-0071

 

--------------------------------------------------------------------------------

 